                      Case:21-80044-swd            Doc #:2 Filed: 04/30/2021          Page 1 of 3

Form summon (07/09)
                                           United States Bankruptcy Court
                                            Western District of Michigan
                                                One Division Ave., N.
                                                      Room 200
                                               Grand Rapids, MI 49503


 IN RE: Debtor (name used by the debtor in the last 8 years,
 including married, maiden, trade, and address):
                                                                        Case Number 14−05945−swd
         Thomas Scott Meeker
                                                       Debtor
                                                                        Adv. Pro. No. 21−80044−swd
         Thomas Scott Meeker
                                                                        Chapter 13
                                                      Plaintiff
         Navient Solutions, Inc                                         Honorable Scott W. Dales
         Loan Science, LLC
         Turnstile Capital
         Management, LLC
         National Collegiate
         Student Loan Trust
         2004−1
         National Collegiate
         Student Loan Trust
         2005−1
         National Collegiate
         Student Loan Trust
         2005−2
         National Collegiate
         Student Loan Trust
         2006−1
                                                   Defendant

                            SUMMONS IN AN ADVERSARY PROCEEDING
YOU ARE SUMMONED and required to submit a motion or answer to the complaint which is attached to
this summons to the clerk of the bankruptcy court 30 (thirty) days after the date of issuance of this
summons, except that the United States and its offices and agencies shall submit a motion or answer to the
complaint within 35 days.
       Address of Clerk:
                                                            Michelle M. Wilson, Clerk of Court
                                                             United States Bankruptcy Court
                                                                    One Division Ave., N.
                                                                         Room 200
                                                                   Grand Rapids, MI 49503

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.
       Name and Address of Plaintiff's
       Attorney:
                                                                      Jeffrey D. Mapes
                                                                   Jeffrey D. Mapes, PLC
                                                                      29 Pearl St. NW
                                                                          Suite 305
                                                                  Grand Rapids, MI 49503
If you make a motion, your time to answer is governed by Bankruptcy Rule 7012.
IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR CONSENT TO ENTRY
OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR
THE RELIEF DEMANDED IN THE COMPLAINT.
           Case:21-80044-swd    Doc #:2 Filed: 04/30/2021   Page 2 of 3




Date Issued: April 30, 2021

Clerk of the Bankruptcy Court
s/ Michelle M. Wilson
                   Case:21-80044-swd        Doc #:2 Filed: 04/30/2021         Page 3 of 3


                                       CERTIFICATE OF SERVICE




I, _______________________________________________, certify that I am, and at all times during the
service of process was, not less than 18 years of age and not a party to the matter concerning which
service of process was made. I further certify that the service of this summons and a copy of the complaint
was made __________________________ by:



___ Mail service: Regular, first class United States mail, postage fully pre−paid, addressed to:



___ Personal Service: By leaving the process with defendant or with an officer or agent of defendant at:



___ Residence Service: By leaving the process with the following adult at:



___ Publication: The defendant was served as follows: [Describe briefly]



___ State Law: The defendant was served pursuant to the laws of the State of ____________________,
as follows: [Describe briefly]


       Under Penalty of perjury, I declare that the foregoing is true and correct.




Date:______________________ Signature:__________________________




                    Print Name:______________________________________________

                    Business Address:_________________________________________

                    City:___________________State:____________Zip:_____________
